AFTER REMAND FROM THE ALABAMA SUPREME COURT
McMILLAN, Judge.
Pursuant to the Alabama Supreme Court’s holding in Ex parte Harper, 594 So.2d 1181 (Ala.1991), the issue of whether the appellant’s counsel was ineffective should be determined by the trial court. This cause is therefore remanded to the trial court so that it might make that determination. The findings of the trial court should be returned to this Court within 45 days of the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.